      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 1 of 15



 1   AARON D. FORD
      Attorney General
 2   GREGORY L. ZUNINO, Bar No. 4805
      Deputy Solicitor General
 3   CRAIG A. NEWBY, Bar No. 8591
     State of Nevada
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1100
     E-mail: glzunino@ag.nv.gov
 6   E-mail: cnewby@ag.nv.gov

 7   Attorneys for Barbara Cegavske

 8

 9                            UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11   STANLEY WILLIAM PAHER, TERRESA                          Case No. 3:20-cv-00243
     MONROE-HAMILTON, and GARY
12   HAMILTON,
                                                   DEFENDANT SECRETARY OF STATE
13                       Plaintiffs,               BARBARA CEGAVSKE’S OPPOSITION
                                                     TO MOTION FOR PRELIMINARY
14   vs.                                                    INJUNCTION

15   BARBARA CEGAVSKE, in her official
     capacity as Nevada Secretary of State,
16   DEANNA SPIKULA, in her official
     capacity as Registrar of Voters for Washoe
17   County,

18                       Defendants.

19         Defendant Barbara Cegavske, by and through counsel, Aaron D. Ford, Attorney
20   General and Gregory L. Zunino, Deputy Solicitor General, hereby submits this opposition
21   to Plaintiff’s Motion for Preliminary Injunction (ECF No. 2).
22         DATED this 27th day of April, 2020.
23                                           AARON D. FORD
                                             Attorney General
24
                                             By:    Gregory L. Zunino
25                                                  GREGORY L. ZUNINO
                                                    Deputy Solicitor General
26                                                  CRAIG A. NEWBY
                                                    gzunino@ag.nv.gov
27
                                                    cnewby@ag.nv.gov
28
                                                    Attorneys for Defendants

                                                   -1-
          Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 2 of 15



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       INTRODUCTION

 3            To diminish the spread of the COVID-19 illness, Secretary of State Barbara

 4   Cegavske (“Secretary Cegavske”) and her staff worked in partnership with Nevada’s

 5   seventeen local election officials to implement an all-mail primary election for June 9,

 6   2020 (ECF No. 22 at p. 3). Subsection 4 of NRS 293.213 sets forth the legislative grant of

 7   authority for her do so under the current circumstances. Without qualification, this

 8   statutory provision authorizes Nevada’s state and local election officials to cooperatively

 9   establish “mailing precincts” in which registered voters cast their votes by mail. Despite

10   Plaintiffs’ arguments to the contrary, Secretary Cegavske was well within her authority,

11   as lawfully delegated to her by the Nevada Legislature, to approve a statewide all-mail

12   primary election. The motion should be denied.

13   II.      STATEMENT OF THE CASE

14            Plaintiffs have filed suit to halt Nevada’s all-mail primary election in favor of an in-

15   person election.      Plaintiffs allege that they are Nevada registered voters who usually

16   “vote[] early or on election day in-person” (ECF No. 1 at p. 3, ¶¶7-9). Citing Bush v. Gore

17   as controlling precedent (ECF No. 2 at pp. 9-11, 14, and 18), Plaintiffs speculate that their

18   votes will be diluted by the votes of persons who cast two or more votes or who fail to meet

19   voter eligibility standards (ECF No. 2 at pp. 5-6). According to Plaintiffs, this will likely

20   occur because the all-mail primary circumvents various legal safeguards designed to

21   protect the integrity of elections. They suggest that the absence of safeguards is akin to

22   “ballot-box stuffing” or altering ballots (ECF No. 2 at p. 7). Plaintiffs allege causes of

23   action for:

24            Count I—Vote Dilution (ECF No. 1 at p. 8);

25            Count II—Violation of the Right to Vote for Legislative Representatives (ECF No. 1

26            at p. 9); Count III—Violation of the Right to Vote under the Purcell Principle (ECF

27            No. 1 at p. 10);

28

                                                     -2-
       Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 3 of 15



 1          Count IV—Violation of the Right to Vote in the Manner Chosen by the Nevada

 2          Legislature (ECF No. 1 at p. 11); and

 3          Count V—Violation of the Right to a Republican Form of Government (ECF No. 1

 4          at p. 12).

 5          Certain of the above causes of action are not cognizable under federal law (Counts

 6   II, III and V), while others are based upon the false premise that Nevada’s all-mail

 7   primary election strips Nevada law of election integrity safeguards provided by state law

 8   (Counts I, IV, and V). Additionally, because the alleged injury of vote dilution is based

 9   upon conjecture and speculation (Counts I-V), Plaintiffs have not demonstrated that they

10   have standing to challenge Nevada’s all-mail election. Finally, insofar as they have

11   manufactured abstract disputes concerning the manner of conducting elections (Count

12   IV), and the required structure of elections (Count V), Plaintiffs do not have standing to

13   seek declaratory or equitable relief under Articles I and IV of the U.S. Constitution.1.

14   III.   STANDARD OF REVIEW

15          To obtain a preliminary injunction, Plaintiffs must demonstrate that (1) they are

16   likely to succeed on the merits, (2) they are likely to suffer irreparable harm in the

17   absence of preliminary relief, (3) the balance of equities tips in their favor, and (4) an

18   injunction is in the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,

19   20, 129 S. Ct. 365, 172 L.Ed.2d 249 (2008). This traditional test applies absent Plaintiffs’

20   ability to demonstrate that the balance of equities tips sharply in their favor. Fox Broad.

21   Co. v. Dish Network L.L.C., 747 F.3d 1060, 1066 n.2 (9th Cir. 2014). Plaintiffs cannot

22   meet this burden because they are unlikely to succeed on the merits, having generally

23   non-cognizable claims. Further, Plaintiffs will not suffer any harm, much less irreparable

24   harm, unless one of their preferred candidates loses his or her primary race as a result of

25          1 Plaintiffs have framed their arguments in a way to suggest that they have no
26   intention of demonstrating their standing to bring claims for alleged violations of Articles
     I and IV of the U.S. Constitution. Federal law is clear that they do indeed have an
27   obligation to prove standing in the form of a concrete injury (even when they allege
     violations of bedrock principles of constitutional governance). See Arizona State
28
     Legislature v. Arizona Independent Redistricting Commission, __U.S.__, 135 S.Ct. 2652,
     2663-65 (2015).
                                                -3-
      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 4 of 15



 1   election fraud. At this point, any harm to Plaintiffs is entirely speculative. Finally, the

 2   balance of equities and the public interest during these unprecedented times weigh

 3   heavily against injunctive relief.

 4         The motion must be denied.

 5   IV.   ARGUMENT

 6         A.     Plaintiffs are Unlikely to Succeed on the Merits for Multiple Reasons
 7                1.     Secretary Cegavske is Entitled to Judgment on the Merits
                         Because Plaintiffs Misrepresent Applicable Nevada Law
 8

 9         The Secretary of State is the Chief Officer of Elections for the state of Nevada.

10   NRS 293.124.      As such, Secretary Cegavske may approve “mailing precincts” at the

11   request of Nevada’s county election officials. NRS 293.213(4). When state and local

12   elections officials work together in this manner in pursuit of shared objectives, such as a

13   common desire to mitigate the impact of the COVID-19 pandemic, the population ceilings

14   and other criteria set forth at subsections 1, 2 and 3 of NRS 293.213 are inapplicable. In

15   other words, according to the plain language of subsection 4, a local election official “may

16   establish a mailing precinct … that does not [exceed the stated population ceilings] if the

17   county clerk obtains prior approval from the Secretary of State.”

18         As a practical matter, this means that state and local election officials may agree to

19   establish mailing precincts without regard to the number of voters in each of those

20   precincts. The manifest intent of subsection 4 is to address unforeseen circumstances

21   compromising voters’ ability to access physical polling locations within any given region of

22   the state. The COVID-19 pandemic has made such access deeply problematic throughout

23   the entire state. Consequently, Secretary Cegavske’s decision to approve a statewide all-

24   mail primary not only satisfies the plain language of subsection 4, but is wholly consistent

25   with its intent. “When the Legislature's intent is clear from the plain language, this court

26   will give effect to such intention and construe the statute's language to effectuate rather

27   than nullify its manifest purpose.” We the People Nevada ex rel. Angle v. Miller, 124 Nev.

28   874, 192 P.3d 1166, 1171 (2008). Since all of Plaintiffs’ claims are premised, in one way or

                                                 -4-
      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 5 of 15



 1   another, upon alleged violations of state law, Secretary Cegavske is entitled to judgment

 2   in her favor on the merits.

 3         To avoid an unfavorable judgment against them, Plaintiffs conflate “mailing

 4   precincts” and “absent ballots” in an effort to cast doubt upon the legal validity of the

 5   scheduled all-mail primary (ECF No. 2 at 5-6, 12-13). By definition, an “absent ballot” is

 6   “a ballot voted by a person who expects to be or is absent from the polling place for his or

 7   her precinct or district on election day.” NRS 293.013. Although a voter need not offer an

 8   excuse for voting absentee, the voter must affirmatively request an absent ballot in order

 9   to cast the ballot by mail. NRS 293.313. A mailing precinct, by contrast, is a precinct in

10   which the registered voters are automatically mailed their ballots at their addresses of

11   record. NRS 293.345.

12         As Plaintiffs observe, the submission of an absent ballot is governed by rules

13   designed to ensure that a person who casts an absent ballot meets the voter eligibility

14   criteria stated at Article 2, § 1 of the Nevada Constitution, including age and residency

15   qualifications (ECF No. 2 at pp. 5-6, 12-13).      Accordingly, a person who requests an

16   absent ballot is subject to the verification process that Plaintiffs describe in their motion

17   for injunctive relief (ECF No. 2 at pp. 5-6.).     Plaintiffs agree that these verification

18   processes are designed to reconcile discrepancies between the voter’s address of record

19   and a new address associated with the voter’s affirmative request for an absent ballot

20   (ECF No. 2 at 6). Predictably, Plaintiffs fail to acknowledge that there is no need to

21   reconcile such discrepancies with respect to mailing precincts. This is because there can

22   be no discrepancies unless the voter affirmatively request an absent ballot in lieu of the

23   standard ballot that will be mailed, unsolicited, to the voter’s address of record within the

24   mailing precinct.

25         In other words, if a voter plans to move to a new address before the standard ballot

26   issues in the mail, the voter may request that an absent ballot be mailed to the voter’s

27   new address. Under these circumstances, if there is a discrepancy between the voter’s

28   address of record and the new address associated with the voter’s affirmative request for

                                                  -5-
      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 6 of 15



 1   an absent ballot, the voter will be subject to the address reconciliation concerns that

 2   Plaintiffs have expressed in their motion for injunctive relief (ECF No. 2 at pp. 5-6.)

 3   There is no factual or legal basis for Plaintiffs to claim that voters will have the option to

 4   circumvent applicable election integrity measures.

 5         Likewise, there is no basis for Plaintiffs to claim that first-time voters will be able

 6   to circumvent the identity and residency verification processes that are periodically

 7   conducted at physical polling locations (ECF No. 2 at p. 12). Plaintiffs incorrectly assert

 8   that first-time voters will be able to circumvent the requirements of NRS 293.2725(1) if

 9   they receive their ballots in the mail. As explained in the Declaration of Wayne Thorley

10   (ECF No. 22 at p. 2), this is untrue because NRS 293.2725(2) sets forth an exception for

11   first-time voters who submit to automated identity and residency verification as part of

12   the initial registration process, or who mail proof of identity and residency along with

13   their ballots. In summary, first-time voters must submit to the very same verification

14   processes that apply to all elections, regardless of whether voting is conducted by mail or

15   in person.

16         As a final matter, Plaintiffs falsely claim that state and local election officials

17   violated NRS 293.205 and .206 for failure to meet the deadline for changing precinct

18   boundaries (ECF No. 2 at p. 6). Since there were no changes to precinct boundaries, this

19   argument is nonsensical. The only change was to the method of voting within existing

20   precinct boundaries. In light of the COVID-19 pandemic, voters residing within existing

21   precinct boundaries will have the option to mail their ballots to the clerk or registrar of

22   the county where they reside, thus obviating the need for those same voters to appear in

23   person at physical polling locations within those precinct boundaries.2 With respect to

24   voters such as Plaintiffs who prefer to vote in person on election day, they may cast their

25         2      Early voting procedures have rendered precinct boundaries largely
26   irrelevant in Nevada. During the 2-week period for early voting, voters may cast their
     votes at any location where a vote center has been established. See NRS 293.356-.361.
27   Effective January 1, 2020, the same is true on election day. See NRS 293.3072-.3075.
     Accordingly, there is little incentive for incumbent politicians to advocate for last-minute
28
     changes to precinct boundaries in the hope that certain voters will be unable to locate
     their precincts on election day.
                                                   -6-
      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 7 of 15



 1   votes at a countywide vote center regardless of any precinct to which they may be

 2   assigned (ECF No. 22 at p. 4). See NRS 293.3072-.3075.

 3                 2.    Plaintiffs’ Argument for Discarding the Anderson-Burdick Test
                         is Unpersuasive
 4

 5         In their motion for injunctive relief, Plaintiffs discuss the Anderson-Burdick

 6   balancing test at length, but ultimately urge the Court to discard it (ECF No. 2 at pp 8-9),

 7   replacing it with principles discussed in Bush v. Gore, 531 U.S. 98 (2000) (per curiam),

 8   and Reynolds v. Sims, 377 U.S. 533 (1964).3 Those cases involved illegible ballots and a

 9   convoluted legislative apportionment scheme, respectively. Id. Plaintiffs claim that the

10   Anderson-Burdick balancing test is inapplicable because it is not useful for evaluating

11   vote dilution claims (ECF No. 2 at 9). As discussed below, however, Plaintiffs’ cause of

12   action for vote dilution is premised entirely upon speculation and conjecture. While it is a

13   colorful analogy, this case does not allege facts that are tantamount to “ballot-box

14   stuffing”, nor does it implicate altered or destroyed ballots (ECF No. 2 at 7).

15          Notwithstanding the hyperbole, Plaintiffs’ motion for injunctive relief ultimately

16   expresses a disagreement with the policy of replacing in-person voting with mail-in voting

17   for the 2020 primary election.     Since that policy is based upon Secretary Cegavske’s

18   reasonable interpretation of NRS 293.213(4), the only question for this Court is whether

19   the policy unduly burdens Plaintiffs’ voting rights relative to the State’s interest in

20   protecting the health and safety of its voters.      The Anderson-Burdick balancing test

21   provides the appropriate standard for evaluating Plaintiffs’ claims.

22             According to the Anderson-Burdick line of cases, “[w]hen a state election law

23   provision imposes only ‘reasonable, nondiscriminatory restrictions’ upon the First and

24   Fourteenth Amendment rights of voters, ‘the State's important regulatory interests are

25   generally sufficient to justify’ the restrictions.” Burdick v. Takushi, 504 U.S. 428, 434

26   (1992) (quoting Anderson v. Celebrezze, 460 U.S. 780, 788 (1983)); see also Arizona Green

27
           3   Plaintiffs’ reliance on Bush v. Gore is misplaced, given that the per curiam
28
     decision was limited to the circumstances in that case, involving the 2000 presidential
     election. Id. at 109.
                                                -7-
      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 8 of 15



 1   Party v. Reagan, 838 F.3d 983, 988 (9th Cir. 2016). Here, Plaintiffs cannot demonstrate a

 2   burden upon their voting rights, only an imposition upon their preference for in-person

 3   voting. By contrast, the State’s interest in protecting the health and safety of its voters is

 4   compelling. Particularly during a global pandemic. When applied to the allegations in

 5   this case, the Anderson-Burdick balancing test weighs heavily in favor Secretary

 6   Cegavske.

 7                3.     Plaintiffs Lack Standing for Their Speculative, Novel Claims

 8         Article III, § 2 of the U.S. Constitution states that the federal courts may only

 9   adjudicate “Cases” and “Controversies”. See Lujan v. Defenders of Wildlife, 504 U.S. 555,

10   559 (1992). The case-or-controversy requirement of Article III requires that Plaintiffs

11   establish their “standing” as a jurisdictional prerequisite to the prosecution of this law

12   suit. Clapper v. Amnesty International USA, 586 U.S. 398, 408 (2013). To establish

13   standing, Plaintiffs must show that their alleged injury is “actual or imminent, not

14   conjectural or hypothetical.” Lujan, 504 U.S. at 560 (internal quotations and citations

15   omitted). Additionally, they must show a “causal connection” between the alleged injury

16   and the conduct about which they complain. Id.        As a final matter, Plaintiffs may not

17   offer mere speculation that a decision in their favor, namely a decision to require in-

18   person voting at physical polling locations throughout Washoe County, will redress their

19   alleged injury. Id. at 561.

20         Moreover, Plaintiffs must demonstrate standing separately for each form of relief

21   sought. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185

22   (2000). Plaintiffs seek injunctive and declaratory relief with respect to each of their five

23   causes of action. However, their claim for vote dilution (Count I) is the only claim that

24   even hints at the nature of their alleged injury. To establish standing, Plaintiffs must

25   show that they have suffered an injury in fact that is fairly traceable to the challenged

26   conduct of the defendants and is likely to be redressed by a favorable judicial decision.

27   Lujan, 504 U.S. at 560–61 (1992). Injury in fact is “the ‘[f]irst and foremost’ of standing's

28   three elements.” Spokeo Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (alteration in

                                                  -8-
      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 9 of 15



 1   original) (quoting Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 103, 118 S.Ct. 1003,

 2   140 L.Ed.2d 210 (1998)). Among other things, “an injury in fact must be both concrete and

 3   particularized.” Id. at 1548.

 4         Here, Plaintiffs allege a possible future injury in the form of vote dilution, but no

 5   injuries beyond that. The specter of vote dilution “may suffice if the threatened injury is

 6   certainly impending, or there is a substantial risk that the harm will occur.” Susan B.

 7   Anthony List v. Driehaus, 573 U.S. 149, 158, 134 S. Ct. 2334, 189 L.Ed.2d 246 (2014)

 8   (internal quotation marks omitted).       However, Plaintiffs must still prove a causal

 9   connection between the alleged injury and the alleged unlawful conduct on the part of

10   Secretary Cegavske. Lujan, 504 U.S. at 560.

11          As discussed above, Secretary Cegavske adhered to the letter of the law when she

12   worked in partnership with county election officials to implement an all-mail primary

13   election for 2020.   Accordingly, there can be no causal connection between Plaintiffs’

14   alleged injury of vote dilution and the alleged violations of state law. Plaintiffs’ claim to

15   standing fails on this ground alone because there were no violations of state law. For this

16   reason, Secretary Cegavske is entitled to judgment in her favor on the merits, in addition

17   to dismissal on jurisdictional grounds.

18         Insofar as Plaintiffs imply that all-mail elections are inherently more vulnerable to

19   election fraud than are in-person elections (ECF No. 2 at p. 12), their position is based

20   entirely upon conjecture and speculation. Five states, including Utah, have adopted all-

21   mail election processes on a permanent basis (ECF No. 22 at p. 3). Their decision to adopt

22   vote-by-mail elections indicates that they have great confidence in the integrity of mail-in

23   processes. Furthermore, Nevada’s limited experience with mailing precincts has yielded

24   no evidence of election fraud (ECF No. 22 at p. 3). Not surprisingly, Plaintiffs have

25   framed their case as a legal dispute rather than a factual dispute (ECF No. 4, pp. 1-4)

26   because they have no evidence that their votes will be diluted by election fraud.

27         In short, Plaintiffs engage in unsupported speculation that their votes in the

28   primary election will be diluted by election fraud resulting from a mish-mash of alleged

                                                  -9-
      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 10 of 15



 1   statutory and constitutional violations. Since there has been no violation of state or

 2   federal law, much less a showing that an alleged violation would cause vote dilution even

 3   if it had occurred, Plaintiffs allegations do not satisfy Article III requirements for

 4   standing.

 5                 4.     There is Not an Unqualified Right under Federal Law to
                          Compel Adherence to State Voting Laws
 6

 7          As to Count II of their complaint, Plaintiffs argue that alleged ultra vires conduct

 8   by Secretary Cegavske, a member of the executive branch of Nevada state government,

 9   violates their right to vote for members of the legislative branch of Nevada state

10   government (ECF No. 2 at pp. 15-16.) Yet, Plaintiffs offer no explanation of how the

11   administrative action of an executive branch official can, in and of itself, burden the

12   Plaintiffs’ right to freely cast a vote for their preferred choice of legislative candidates. To

13   allege that an administrative action usurps a legislative power does not alone suffice to

14   state a claim for a voting rights violation. Here, the only connection to voting rights is the

15   subject matter of the statutes that were allegedly violated. As discussed above, those

16   statutes were not actually violated, but even if they had been violated, there would be no

17   causal nexus between the violations and the alleged burden upon the right to vote for

18   state legislators.

19          Plaintiffs suggest, in summary, that the right to vote for a legislative candidate

20   encompasses a right to protect that candidate, if elected, from future incursions upon his

21   or her exercise of legislative powers. This is an absurd proposition, and in substance, it

22   merely raises a garden-variety separation of powers issue governed by state law, not a

23   violation of voting rights guaranteed by the First and the Fourteenth Amendments to the

24   U.S. Constitution. Because they cannot explain how the all-mail election burdens their

25   right to vote for state legislators, only that it infringes upon state legislative powers, the

26   Plaintiffs’ remedy for such an alleged violation is to file a writ petition in state court. See

27   NRS Chapter 34. Indeed, if every clash between separate branches of state government

28   could give rise to a cause of action for a voting rights violation, the federal courts would

                                                   -10-
      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 11 of 15



 1   become mired in endless litigation concerning the interpretation of state statutes and

 2   regulations.

 3                  5.    The “Purcell Principle” and Article IV, § 4 of the U.S.
                          Constitution Confer no Private Causes of Action
 4

 5         Plaintiffs acknowledge that federal case law does not, at present, support their

 6   claim for an alleged violation of Article IV, § 4 of the U.S. Constitution, given that the

 7   claim presents a non-justiciable political question (ECF No. 2 at p. 19). See Luther v.

 8   Borden, 48 U.S. 1 (1849).     They argue, however, that the U.S. Supreme Court “has

 9   severely cut back on [the] political-question doctrine” (ECF No. 2 at p. 19), thus

10   suggesting that the Supreme Court may abandon the abstention doctrine altogether once

11   it reviews the facts in this case. Since that is highly improbable, this Court should reject

12   the claim.

13         With regard to Purcell v. Gonzalez, 541 U.S. 1 (2006), the U.S. Supreme Court

14   vacated a pre-election injunction because the Ninth Circuit had issued the injunction on

15   the eve of the election. Id. at 5-6. In this context, the holding of Purcell can only be

16   construed as an admonition to the federal courts, not as the foundation for a private cause

17   of action.     It is generally understood that that federal statutes and constitutional

18   provisions are the source of rights enforceable in the federal district courts. See Gonzaga

19   University v. Doe, 536 UI.S. 273, 283 (2002) (“We now reject the notion that our cases

20   permit anything short of an unambiguously conferred right to support a cause of action

21   brought under § 1983”). The Purcell case neither states nor implies that its holding was

22   intending to confer enforceable rights upon private plaintiffs. Moreover, it undermines

23   Plaintiffs’ request for injunctive relief here because it is Plaintiffs who seek court

24   alterations to election processes at the proverbial 11th hour. If anything Purcell advises

25   against the issuance of an injunction by this Court.

26   …

27
28

                                                 -11-
      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 12 of 15



           B.     Plaintiffs Cannot Demonstrate Irreparable Harm, as Adequate
 1                Remedies Exist to Address Their Speculative Claims after
                  the Primary Election
 2

 3         Like other equitable remedies, injunctions require a showing that irreparable harm

 4   is probable and not speculative. Nevada v. United States, 364 F.Supp.3d 1146, 1154 (D.

 5   Nev. 2019). At this preliminary stage of the electoral process, Plaintiffs’ alleged injuries

 6   are speculative, rendering them incapable of being remedied by way of injunctive relief.

 7   See Siegel v. LePore, 120 F.Supp.2d 1041, 1052-53 (S.D. Fla. 2000) (“[W]e find Plaintiffs'

 8   alleged injuries on an as-applied basis to be speculative, and far from irreparable, at this

 9   stage in the electoral recount process.”) Here, even assuming Plaintiffs correctly predict

10   some harm (they do not), they make no effort to articulate why the appropriate remedy

11   for that harm should not be fashioned after the primary election, when the source and the

12   nature of the harm might conceivably be ascertained. See Curry v. Baker, 802 F.2d 1302,

13   1314 (11th Cir.1986) (“Although federal courts closely scrutinize state laws whose very

14   design infringes on the rights of voters, federal courts will not intervene to supervise the

15   administrative details of a local election. Only in extraordinary circumstances will a

16   challenge to a state election rise to the level of a constitutional deprivation.”) (internal

17   citation omitted).

18         C.     The Balancing of Equities Favors Defendant Cegavske

19         Plaintiffs’ analysis does not state the full standard for balancing equities.      “A

20   preliminary injunction is an extraordinary remedy never awarded as of right. In each

21   case, courts “must balance the competing claims of injury and must consider the effect on

22   each party of the granting or withholding of the requested relief.” Winter, 555 U.S. at 24

23   (internal citations omitted).

24         Instead, Plaintiffs presume, based on their (refuted) statutory analysis that

25   Defendants have no cognizable interest in the plan for an all-mail primary election. This

26   is simply not true, ignoring the global pandemic, as recognized by the World Health

27   Organization, the United States, and Nevada. Defendant Cegavske, as Nevada’s chief

28   election officer, has an obligation to conduct the primary election in a manner that

                                                 -12-
      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 13 of 15



 1   protects Nevada’s citizens by allowing them to exercise their right to vote securely while

 2   not being denied this right by being forced to make a Hobson’s choice between their

 3   franchise and their health. Granting injunctive relief now will force Nevada’s citizens to

 4   do so.

 5            Further, in an ironic twist, granting injunctive relief at the late hour violates the

 6   “Purcell principle” Plaintiffs mistakenly contend is a cognizable claim here. Having the

 7   judiciary alter election procedures within the statutory discretion of state and local

 8   officials at the proverbial “11th hour” would create confusion during this public health

 9   emergency.

10            Accordingly, the equities balance in favor of Defendants in this case, further

11   warranting denial of the motion.

12            D.     The Public Interest Strongly Favors Defendant Cegavske

13            Plaintiffs’ analysis does not state the full standard for considering the public

14   interest. “In exercising their sound discretion, courts of equity should pay particular

15   regard for the public consequences in employing the extraordinary remedy of injunction.”

16   Winter, 555 U.S. at 24.         Similar to Winter’s consideration of military interests,

17   Nevada is currently in battle with the most significant public health emergency in over a

18   century. To be clear, after the World Health Organization declared a pandemic, President

19   Trump         declared   a   nationwide    emergency     on   March     13,   2020.       See

20   https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-

21   emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.         Governor Sisolak

22   declared a Nevada emergency on March 12, 2020 (ECF No. 2 at p. 21). Both the state and

23   federal emergencies remain in effect.

24            Further, there is no genuine doubt that Nevada has the power to protect the health

25   of its citizens, particularly in an emergency such as this. Prior to ratification of the

26   Constitution, various colonies had quarantine laws, thereby establishing the legal

27   tradition of local and state jurisdiction over matters of public health reflected in the

28

                                                   -13-
      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 14 of 15



 1   Constitution’s reservation of power to the states to regulate public health, safety, and

 2   morals. Gibbons v. Ogden, 22 U.S. 1 (1824).

 3         It is in this context that Plaintiffs seek to substitute their judgment of the public

 4   interest for those representing us in the local, state, and federal government (ECF No. 2

 5   at pp. 21-22). Plaintiffs’ contention that the preliminary injunction favors the public

 6   interest in contrast to the global pandemic respectfully does not pass the laugh test.

 7         Recognizing the unprecedented global pandemic, state and local officials came

 8   together to work within existing statutory authority to ensure a fair Nevada primary

 9   election while minimizing health risks to its voters. As set forth above, Plaintiffs only

10   have speculation to support their claim that voting rights are being violated under these

11   circumstances. Granting the preliminary injunction would simply create further chaos

12   during an emergency. This prong strongly warrants denial of the motion.

13   V.    CONCLUSION

14                At most, this case presents a policy dispute about the relative merits of in-

15   person voting processes and vote-by-mail processes during a pandemic. Secretary

16   Cegavske acted within her authority, pursuant to NRS 293.213(4), to approve an all-mail

17   election for the 2020 primary election. Her actions, and those of local election officials,

18   have not imposed a discernable burden upon Plaintiffs’ voting rights, nor have they

19   created an increased risk of election fraud. For these reasons, the Court should deny

20   Plaintiffs’ motion for declaratory and injunctive relief.

21         DATED this 27th day of April 2020.
                                                    AARON D. FORD
22                                                  Attorney General
23                                                  By:    Gregory L. Zunino
                                                           GREGORY L. ZUNINO, Bar No. 4805
24                                                         Deputy Solicitor General
                                                           CRAIG A. NEWBY, Bar No. 8591
25                                                         State of Nevada
                                                           100 N. Carson Street
26                                                         Carson City, Nevada 89701-4717
                                                           Tel: (775) 684-1100
27                                                         E-mail: glzunino@ag.nv.gov
                                                           E-mail: cnewby@ag.nv.gov
28
                                                           Attorneys for Defendants
                                                  -14-
      Case 3:20-cv-00243-MMD-WGC Document 28 Filed 04/27/20 Page 15 of 15



 1                                   CERTIFICATE OF SERVICE

 2            I certify that I am an employee of the Office of the Attorney General, State of

 3   Nevada, and that on this 27th day of April, 2020, I filed with this Court’s CM/ECF

 4   electronic filing system, DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION

 5   FOR PRELIMINARY INJUNCTION, and served by U.S. Mail to the address listed

 6   below:

 7   David O’Mara, Esq.
     The O’Mara Law Firm, P.C.
 8   311 E. Liberty Street
     Reno, Nevada 89501
 9   David@omaralaw.net
     Attorneys for Plaintiffs
10
     James Bopp, Jr., Esq.
11   Richard E. Coleson, Esq.
     Corrine L. Youngs, Esq.
12   Amanda L. Narog, Esq.
     The Bopp Law Firm, PC
13   1 South Sixth Street
     Terre Haute, IN 47807
14   jboppjr@aol.com
     rcoleson@bopplaww.com
15   cyoungs@bopplaw.com
     anarog@bopplaw.com
16   Pro Hac Vice Pending
     Attorneys for Plaintiffs
17
     Herbert Kaplan, Esq.
18   Washoe County Registrar of Voters
     1001 E. 9th Street, Bldg. A
19   Reno, Nevada 89512
     hkaplan@da.washoecounty.us
20   Attorneys for Defendant Registrar of Voters

21

22                                                   _____________      ________
                                                     An employee of the Office
23
                                                     of the Attorney General
24

25

26
27
28

                                                   -15-
